Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Gummalla et al. (US 7855696 B2) teaches metamaterial antenna arrays with radiation pattern shaping and beam switching. Fukui et al. (US 7855689 B2) teaches an antenna apparatus has a ground plane and a traveling-wave linear antenna, the ground plane has a dielectric layer and metallic plates disposed on the dielectric layer. The plates placed on a front side of the ground plane act as a band gap surface. The dielectric constant and thickness of the dielectric layer, the number of plates and the width of spaces among the plates are adjusted, so that the band gap surface prevents propagation of electromagnetic waves within a specific frequency band. Gummalla and Fukui, alone or in combinations fail to disclose wherein a direction between centers of adjacent ones of the first-type meta patterns is oblique to a direction between centers of adjacent ones of the second-type meta patterns, as required by claim 1; and wherein the second-type meta patterns are arranged to form cavities each having a width wider than the spaces between the first-type meta patterns, as required by claim 16.
Claims 1-20 are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIBOL TAN whose telephone number is (571)272-1811. The examiner can normally be reached M-F 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VIBOL TAN/Primary Examiner, Art Unit 2844